Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2022 has been entered. Claims 1 is pending, claims 2-13 are cancelled. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitation “shank” does not appear in the specification as originally filed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shank (claim 1) and a reduction in thickness from the top to the shank (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "from a tip to a shank" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not set forth that the tip and shank are part of the razor blade(s). 
Claim 1, recites, “and said plurality of angled facets reduces a thickness of the profile in a tip to shank direction.”  There does not appear to be any reduction in thickness from the tip, and rather the thickness increases in a direction from the tip. 
Claim 1 recites the limitation "the razor blade" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the razor blade" in line 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Vega et al. (U.S. Publication 2003/0182802), herein referred to as Vega in view of Duff, JR. et al. (U.S. Publication 2013/0031794), herein referred to as Duff and Teeuw et al. (2004/0177516), herein referred to as Teeuw.  As best understood, in regards to claim 1, Vega discloses an improved shaver having a handle and a cartridge carrying a plurality of blades (120/122; 124/126) comprising: a plurality of blades each having a profile including a first surface that is planar along an entirety of the surface (best shown in Figure 3) and a second surface (opposite surface) having a first portion that is planar and parallel to the first surface, to form a cutting edge at the distal edge of said blade; the razor blades arranged so that a first set of razor blade (124/126) are parallel to each other and a cutting edge of the razor blade is angled acutely toward a center of the cartridge and a second set of razor blades (120/122) are parallel to each other and a cutting edge of the razor blade angled acutely toward the center of the cartridge, the first set of razor blades (124/126) arranged to be non-parallel to the second set of razor blades (120/122; see Fig. 2).  

    PNG
    media_image1.png
    670
    907
    media_image1.png
    Greyscale
 

Vega discloses a single angled facet to form a cutting edge but does not disclose a plurality of angled facets that are increasingly more convex in a direction from a tip to a shank and said plurality of angled facets reduce a thickness of the profile in a tip to a shank direction.  Attention is further directed to the Duff razor blade. Duff discloses a process for producing an improved cutting tool by applying a low friction aluminum magnesium boride (aka BAM) onto the cutting edge and one or more bevels 28.  Duff details that 
“The blade includes a stainless steel substrate 22 with a sharpened edge formed in a sequence of honing operations that forms a tip portion 23 with a radius typically less than 500 angstroms and edge flanks 27 which may or may not include one or more bevels 28 as shown in the call-out section of FIG. 1. Deposited on the tip 23 and flanks 27 of substrate 22 is at least one layer of BAM material 24 in accordance with a preferred embodiment of the present invention” (paragraph [0031]).
Duff discloses that this configured of BAM with bevels provides improved shaving benefits such as wear resistance and lubricity. While Duff discloses that one or more bevels can be utilized, attention is also directed to the Teeuw razor blade which discloses that the blades are provided with two facets on either side of the blade tip.  Teeum discloses wherein the facets are comprised of a tapered surface 21/23 extending from the sides of the blade 19; best shown in Figure 2 and 3. The two facets 21 and 23 have symmetric portions P and P.sub.B on opposite sides of the tip that are at an angle to each other that also become more convex away from the tip.  Teeum discloses while Figure 3 discloses that two facets 21/23 have the same ground faces, that it is also understood for the cutting edge to have just a single facet face 
“It is finally noted that the invention also includes embodiments of a cutting member which are provided with a tip that is asymmetrically provided with respect to the imaginary center plane of the substrate. An example thereof is formed by cutting members ground on one side, which are provided, near the cutting edge, with only a single facet face.” (paragraph [0035]).

Duff and Teeum both disclose a razor blade with a changing convex cutting edge that utilize a plurality of facets with a smoother and less smooth transitions away from the cutting blade tip.  Both Duff and Teeum do not limit the profiles to a dual faceted cutting edge and recognize that the profiles could be employed on a singular faceted cutting edge.  As Vega discloses a singular faceted cutting edge, it would have been obvious to one having ordinary skill in the art to have modified the singular faceted cutting edge of Vega as demonstrated by Duff or Teeum to include a multi-beveled, single faceted tip to improve the cutting performance and durability of the blade. 
While claims 2-7 are “cancelled”, the limitations of claims 2-7 would be obvious under the rejection of Vega in view of Duff and Teeuw without another modifying reference.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant has cancelled claims 2-13 in their response.  The Examiner questions if this is a typographical error or intentional.  Claims 8-13 were cancelled in the previous response, and the Applicant has indicated that claims 2 and 6 were cancelled in their remarks but did not indicated that claims 3-5, 7 were also intended to be cancelled.  The Applicant needs to remove all the limitations from the claims if they are cancelled.  The Applicant cannot claim that the claims are cancelled and keep the limitations pending.   If the Applicant desires for the claims to be reinstated, they must commence with a new claim number, starting at new claim 14. See MPEP 714(c)(4-5);
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a "new" claim with a new claim number.

It is further noted that while claims 2-7 are “cancelled”, the limitations of claims 2-7 would be obvious under the rejection of Vega in view of Duff and Teeuw without another modifying reference. The Applicant indicated that claims 2 and 6 were pending and also withdrawn in their response, but indicated them cancelled on the submitted set of claims. 
	It is noted that claim 2 and 6 recite, “wherein the reduction in thickness of the blade profile is non-linear and segmented along the beveled second portion… and wherein transitions between segmented sections of the blade form apices”.   These apices area clearly shown by the engagements of the beveled sections 28 of Duff in Figure 1.  Reproduced below for convivence. If the Applicant wants to reincorporate the limitations of claims 2 and 6 in their response, they should add them back in as claims 14 and 15.

    PNG
    media_image2.png
    389
    341
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724